DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2021 has been entered. Claims 1-9, 11-20 and newly added claim 21 remain pending.
 
Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-9 and 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method comprising: 
initializing a user profile for a user; 
populating the user profile with a first demographic value of the user; 
populating the user profile with a first health goal selected by the user; 

extracting an identifier of a first ingredient in the first supplement from the first supplement profile;
identifying a first subset of user profiles, in a population of user profiles affiliated with a population of users, specifying the first demographic value and the first health goal;
deriving a first correlation between the first health goal and the first ingredient for the first demographic value based on the first subset of user profiles;
calculating a first relevance of the first supplement for the user based on the correlation ;
accessing a corpus of scientific publications;
scanning the corpus of scientific publications for a set of scientific publications containing the identifier of the first ingredient;
extracting a second correlation between the first ingredient and the first health goal from the set of scientific publications;
extrapolating a magnitude of a predicted effect of the first supplement on the health goal based on the second correlation;
rendering a second representation of the degree of the effect; 
accessing a set of reviews specifying the first supplement and submitted by users associated with the population of user profiles;
for each review in the set of reviews, calculating a score of the review based on quality of adherence of an extant user, associated with the review, to a regimen specifying the first supplement; and a duration of consumption of the first supplement by the extant user; and
selecting a subset of reviews exhibiting highest scores in the set of reviews;

providing a first representation of the relevance of the first supplement;
providing a second representation of the magnitude of the predicted effect; 
presenting the subset of review to the user; and
receiving a confirmation of the first supplement;
in response to receiving the confirmation of the first supplement profile, adding the first supplement to the user profile.
The limitations of initializing a user profile, populating the profile with demographic information and a health goal selected by a user, retrieving a supplement profile, identifying, deriving, calculating, rendering, accessing, scanning, extracting, extrapolating, rendering, accessing, selecting, presenting, and adding, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “graphical user interface” executing on a computing device, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “graphical user interface” language, “initializing” in the context of the claim encompasses a person manually creating a user profile. Similarly, “populating” in the context of this claim encompasses a person manually writing down or selecting a health goal and supplement based on an indication from another user, and “rendering” in the context of this claim encompasses a person manually displaying the representations to the user. For example, a person could interact with another person in order to receive selections and present information, for example using a pen and paper. Similarly, the limitations of identifying, deriving, calculating, rendering, etc. are concepts performed in the human mind (e.g. making observations, evaluations and judgments) in order to add supplements 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a graphical user interface executing on a computing device to perform the receiving and rendering steps. The graphical user interface in both steps is recited at a high-level of generality (i.e., as a generic interface executable on a computing device) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a graphical user interface on a computing device to perform the populating, retrieving, rendering, presenting and adding steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Independent claim 3 recites limitations similar to those of claim 1 (a series of steps for managing supplement consumption recited as being performed by a computing device and graphical interface, but capable of being performed entirely by a person, similar to claim 1), and is therefore not patent eligible for the reasons set forth in the analysis of claim 1. 

Regarding claims 2, 4-9 and 11-14, the claims only recite additional abstract limitations of rendering, presenting, initializing, populating, etc. which, as claimed, cover performance of the limitations in the mind but for the recitation of generic computer components, and only recite the additional limitations of a graphical user interface. For the reasons expressed in the rejection of claim 1, above, these claims are also directed to an abstract idea without significantly more.
Regarding claims 15-16, the claims further recite associating a tracker coupled to a supplement package with the user profile, receiving consumption event records from the tracker,  tracking a fill level of the package based on the records, and using the fill level as a consideration in supplement recommendation. These limitations of receiving consumption events and tracking a fill level cover concepts performed in the human mind (e.g. observing event records and making a judgement of the fill level), and therefore constitute further abstract limitations. Regarding the involvement of a “tracker” coupled to a supplement package, this tracker is recited at a high level of generality and only serves to add insignificant extra-solution activity to the judicial exception through extra-solution data gathering (MPEP 2106.05(g)), or alternatively only serves to generally link the use of the judicial exception (recommending supplements) to a particular technological environment (supplement package trackers) (MPEP 2106.05(h)). Accordingly, these limitations are not sufficient to direct the claimed invention to significantly more.
Claims 19-20 recite limitations similar to those in claims 1, 15 and 16 (initializing profile, populating, retrieving supplement profiles, calculating relevance, using tracker on supplement package to track fill level and user the information to recommend supplements), and are thus 

Response to Arguments
4.	Applicant's arguments filed 18 March 2021 with respect to the section 101 rejection of claim 1 have been fully considered but they are not persuasive. 
	Applicant first points to the limitations added to claim 1 in the 18 March 2021 amendment, and argues that the claim now sets forth a particular set of functionalities of the graphical user interface beyond merely reciting a generic interface and linking its use to the claimed abstract idea. However, Applicant has not shown how these limitations of receiving selections from a user and rendering information on a user interface represents more than a use of a generic user interface to perform actions that could otherwise be performed by a human (e.g. interacting with another person to receive a selection and display resulting information, such as using pen and paper). Furthermore, while the claim may result in making “a robust determination of whether a supplement is suitable…”, the graphical user interface only serves to computerize this process and this result, which is not sufficient to integrate into a practical application. 

	Applicant further argues that this natural language processing, the process of providing a prediction of an effect of a supplement through a user interface go beyond merely automating the abstract idea and instead calculates a predicted effect of a supplement in a particular way, which is an “other meaningful limitation” that integrates the exception into a practical application. Applicant argues that calculating scores for each review based on a reviewer’s adherence to a supplement regimen similarly results in integration into a practical application for the same reasons. However, the process by which the claimed invention arrives at a supplement prediction or calculates scores and reviews constitutes aspects of the claimed abstract idea itself – the abstract series of steps for receiving information, processing it, and arriving at a result in a manner that a person could perform. As stated above, merely utilizing a computer to perform this exception does not result in integration into a practical application. 
	Applicant’s arguments regarding claim 3 are akin to those regarding claim 1, and are found to be unpersuasive for the same reasons.
	Regarding claim 19, Applicant points to the tracker which tracks consumption events, wherein the tracker is a motion sensor. Applicant argues that the use of the tracker to provide the impetus for serving an alternative supplement recommendation is more than extra-solution data gathering. This argument is not found to be persuasive. As detailed in the rejection above, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754 that consulting and updating an activity log, and in Mayo 566 U.S. at 79, 101 USPQ2d at 1968 that determining the level of a biomarker in blood are examples of mere data gathering that are insignificant extra-solution activity. See MPEP 2106.05(g). 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715